Darden, Judge
(concurring) :
Out of an abundance of fairness to the officer who originated the guidance in controversy, I believe it should be noted that his objectionable recommendation followed other comments, one of which was:
“You should be aware that the Commander, 15AF, in general, does not like undesirable discharge and bad conduct discharge of young airmen. I do not presume to amplify that statement. Certainly, however, it should be considered in a close case where a better type of discharge might obviate a costly hearing. One matter which is examined closely here for various reasons is the record in the discharge file of possible mishandling or injustice to an individual in early stages of continuous misconduct. Harsh first punishment, like loss of stripes, can lose a good airman. Use of the term ‘counselled’ is seldom adequate to show specific actual guidance and assistance, which is expected.”
Crediting the originating officer with the good motivations of avoiding harsh first punishments, undesirable discharges, and bad-conduct discharges, I still concur in the principal opinion, for the limitation on the court’s composition remains impermissible.